tcmemo_2003_240 united_states tax_court sandra g venable petitioner v commissioner of internal revenue respondent docket no filed date on date p filed a malicious prosecution lawsuit in texas against a former business_associate after trial to a jury p was awarded a favorable verdict and judgment in august of a state appellate court affirmed and the texas supreme court denied review in the former business_associate then satisfied the judgment by means of a check dated date held sec_104 i r c as amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 is applicable to determine excludability from gross_income of the damages p received held further the payment p received pursuant to the malicious prosecution lawsuit is not excludable from gross_income for under sec_104 i r c there is no evidence that any of the judgment award was received on account of a personal physical injury or physical sickness as required by sec_104 i r c or for medical_care attributable to emotional distress as required by the flush language of sec_104 i r c hans i lindberg for petitioner gerald l brantley for respondent memorandum opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year of dollar_figure respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure for after concessions the issue for decision is whether damages petitioner received in satisfaction of a lawsuit judgment are includable in her gross_income for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in the woodlands texas in the mid-1980s petitioner and her then husband victor hubbard mr hubbard now deceased were involved in the operation of a software development company they were introduced to terry thrift jr mr thrift who agreed to invest in the venture subsequently the financial condition and business prospects of the company as well as the relationship of petitioner and mr hubbard with mr thrift deteriorated mr thrift thereafter filed a complaint against petitioner and mr hubbard with the district attorney’s office for bexar county texas alleging inter alia theft of accounts_receivable in response to this complaint the district attorney’s office instituted a criminal prosecution on date the assistant district attorney assigned to the criminal case filed a motion to dismiss on date petitioner sued mr thrift for malicious prosecution in the 224th judicial district bexar county texas petitioner entered into a contingency fee contract with attorney darby riley mr riley to represent her as plaintiff in this lawsuit the case was tried to a jury and petitioner was awarded a favorable verdict on date in the amount of dollar_figure as follows loss of earning capacity attorney’s fees to defend criminal charges mental anguish loss to reputation total dollar_figure big_number big_number big_number big_number the trial_court signed a judgment on date in the amount of dollar_figure which included the damages determined by the jury and prejudgment_interest thereafter mr thrift posted a supersedeas bond and appealed to the court_of_appeals fourth district san antonio texas on date the appellate court delivered and filed its opinion affirming the judgment of the trial_court thrift v hubbard s w 2d tex app a motion for rehearing filed by mr thrift was denied on date mr thrift then filed a petition for review with the texas supreme court which was denied on date by means of a cashier’s check dated date and made payable to petitioner and her attorney mr thrift remitted dollar_figure in satisfaction of the judgment from this sum petitioner received a direct payment of dollar_figure in net_proceeds that amount represented petitioner’s 50-percent share of the recovery after deduction of dollar_figure in expenses paid_by her attorney and dollar_figure in expert witness’s fees mr riley received a corresponding dollar_figure on date petitioner signed a form_1040 u s individual tax_return for the return was received by the internal_revenue_service on date therein petitioner reported as income lawsuit proceeds of dollar_figure she did not deduct as an itemized_deduction any expenses related to the malicious prosecution lawsuit respondent on date issued to petitioner a notice_of_deficiency in calculating the subject tax_deficiency of dollar_figure respondent included in petitioner’s gross_income the full amount of the lawsuit settlement proceeds and treated the attorney’s fees and other expenses_incurred in connection therewith as a miscellaneous itemized_deduction respondent further determined that petitioner was liable for the sec_6662 accuracy-related_penalty in the amount of dollar_figure on account of negligence or disregard of rules and regulations after the instant case was commenced the parties submitted stipulations of settled issues addressing certain of the adjustments made in the notice_of_deficiency as regards the itemized_deductions specifically the contingent attorney’s fees paid directly to mr riley the parties stipulated in the notice_of_deficiency respondent allowed petitioner’s contingent attorney’s fees as an itemized_deduction venue for appeal lies to the court_of_appeals for the fifth circuit the parties agree that petitioner’s gross_income from the damage award does not include the portion of the award paid directly to her attorney and petitioner is not entitled to an itemized_deduction for the attorney’s fees paid to her attorney see 220_f3d_353 5th cir rev’g and remanding in part and aff’g on another issue tcmemo_1998_362 concerning the penalty their stipulation reads the parties agree that if it is determined that there is an underpayment of petitioner’s income_tax attributable to the amount of gross_income petitioner received from the lawsuit recovery the accuracy related penalty provided in sec_6662 and c shall be computed the amount of the penalty imposed and assessed will be reduced by from the amount computed i general rules discussion as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived the compass of this definition is broad typically reaching any accretions to wealth 515_us_323 348_us_426 sec_104 in contrast provides otherwise with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 souter j concurring in judgment before its amendment on date by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 sec_104 read in pertinent part as follows sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the reference to personal injuries in this former version of the statute did not include purely economic injuries but did embrace nonphysical injuries to the individual such as those affecting emotions reputation or character united_states v burke supra pincite n see also commissioner v schleier supra pincite the sbjpa then amended sec_104 as relevant here to provide sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress legislative_history accompanying passage of the sbjpa additionally clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 regulations promulgated under sec_104 further define damages received whether by suit or agreement as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs for purposes of applying the above statutory and regulatory text in effect prior to the sbjpa the u s supreme court in commissioner v schleier supra pincite established a two- pronged test for ascertaining a taxpayer’s eligibility for the sec_104 exclusion as stated by the supreme court first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ id pincite this test has since been extended to apply to the amended version of sec_104 with the corresponding change that the second prong now requires proof that the personal injuries or sickness for which the damages were received were physical in nature shaltz v commissioner tcmemo_2003_173 henderson v commissioner tcmemo_2003_168 prasil v commissioner tcmemo_2003_100 ii contentions of the parties the dispute between the parties in this case turns in large part upon which version of sec_104 is applicable to petitioner’s situation petitioner contends that the statute as it existed before amendment by the sbjpa controls specifically petitioner alleges that to consider her case under the amended sec_104 would inappropriately give the law retroactive effect in violation of the standard set forth by the u s supreme court in 511_us_244 further it is petitioner’s position that the majority of the damages she received in particular those for mental anguish and loss to reputation are properly excluded from gross_income pursuant to the law in effect when she filed her tort cause of action in conversely respondent maintains that the amended version of sec_104 requiring proof of physical injuries or sickness is applicable here respondent argues that because petitioner is a cash_basis taxpayer and received the payment in question after the effective date of the sbjpa excludability of the damages is governed by the revised statute respondent then asserts that none of the amounts petitioner received were to compensate for physical injuries or sickness the court concludes for the reasons explained below that sec_104 as amended by the sbjpa is applicable to the instant case further petitioner is not entitled to the exclusion afforded by sec_104 the payment petitioner received pursuant to the malicious prosecution lawsuit is therefore subject_to taxation under the default rule_of sec_61 iii analysis a applicable law at the outset we note that petitioner’s arguments regarding retroactivity are premised on her contention that the relevant conduct occurred in august of with the filing of the malicious prosecution lawsuit respondent in contrast focuses on when the judgment became final and petitioner received the payment in question for the sake of completeness and because we conclude under these facts that application of the amended sec_104 would not run afoul of the standards typically employed to evaluate retroactive legislation we discuss sec_104 under those standards including the test for retroactivity advocated by petitioner we note however that the amendment to sec_104 is not in fact a retroactive statute in that the effective date provision quoted infra p was prospective only from the date of enactment our conclusion that application of the amended version of sec_104 is permissible rests on two principal considerations first to the extent that the test of landgraf v usi film prods supra is pertinent in the context of tax legislation a point we do not reach the rubric set forth therein supports application of the revised statute second application of amended sec_104 is likewise consistent with the standard for retroactivity of tax laws expressly described in 512_us_26 in landgraf v usi film prods supra pincite the supreme court stated the following rule when a case implicates a federal statute enacted after the events in suit the court’s first task is to determine whether congress has expressly prescribed the statute’s proper reach if congress has done so of course there is no need to resort to judicial default rules when however the statute contains no such express command the court must determine whether the new statute would have retroactive effect ie whether it would impair rights a party possessed when he acted increase a party’s liability for past conduct or impose new duties with respect to transactions already completed if the statute would operate retroactively our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result hence the threshold question is whether congress expressly provided that the disputed statute should apply retroactively or prospectively in the words of the court_of_appeals for the fifth circuit to which appeal in the instant case would normally lie we must first determine whether congress has clearly prescribed the temporal reach of the section and if congress has clearly expressed whether the statute should apply retroactively the inquiry ends 290_f3d_292 5th cir for purposes of finding such an unambiguous direction the supreme court has further explained ‘ c ases where this court has found truly retroactive effect adequately authorized by statute have involved statutory language that was so clear that it could sustain only one interpretation ’ ins v st cyr 533_us_289 quoting 521_us_320 n sbjpa section after setting forth in subsections a through c the amending language to be codified as part of sec_104 provided as follows d effective date -- in general --except as provided in paragraph the amendments made by this section shall apply to amounts received after the date of the enactment of this act in taxable years ending after such date exception --the amendments made by this section shall not apply to any amount received under a written binding agreement court decree or mediation award in effect on or issued on or before date while the supreme court has indicated that a statement that a statute will become effective on a certain date does not even arguably suggest that it has any application to conduct that occurred at an earlier date landgraf v usi film prods supra pincite the above text constitutes markedly more than the mere promulgation of an effective date ins v st cyr supra pincite sbjpa section d does not just state when the law is to take effect rather the provision explicitly dictates the particular conduct and the timing thereof to which the amendments shall apply according to the express text receipt of payments after the date date of enactment falls within the intended scope of the amended version of sec_104 unless the explicit exception for a prior binding agreement court decree or mediation award is applicable here the jury verdict in petitioner’s favor was not returned until date and the appellate process was not completed until the texas supreme court denied review on date petitioner’s situation therefore fails to satisfy the requisites for relief under sbjpa section d in such event sbjpa section d explicitly and unambiguously prescribes the temporal reach of the sec_104 amendments to the situation at hand we conclude that 511_us_244 would pose no barrier here to application of the revised sec_104 moreover less than months after issuing its decision in landgraf and without reference thereto the supreme court decided united_states v carlton supra the issue in united_states v carlton supra pincite was the propriety of retroactive application of an amendment made to a federal estate_tax statute in that context the supreme court explained as follows this court repeatedly has upheld retroactive tax legislation against a due process challenge some of its decisions have stated that the validity of a retroactive tax provision under the due process clause depends upon whether retroactive application is so harsh and oppressive as to transgress the constitutional limitation the harsh and oppressive formulation however does not differ from the prohibition against arbitrary and irrational legislation that applies generally to enactments in the sphere of economic policy the due process standard to be applied to tax statutes with retroactive effect therefore is the same as that generally applicable to retroactive economic legislation that burden is met simply by showing that the retroactive application of the legislation is itself justified by a rational legislative purpose id pincite internal quotations and citations omitted the supreme court further noted taxation is neither a penalty imposed on the taxpayer nor a liability which he assumes by contract it is but a way of apportioning the cost of government among those who in some measure are privileged to enjoy its benefits and must bear its burdens since no citizen enjoys immunity from that burden its retroactive imposition does not necessarily infringe due process id pincite quoting 305_us_134 in general the raising of government revenue is considered a sufficient and legitimate legislative purpose for supporting a modest period of retroactivity id pincite id pincite o’connor j concurring in judgment 269_f3d_1332 fed cir 170_f3d_961 9th cir 36_f3d_25 7th cir affg tcmemo_1993_191 the principal exception to this reasoning discernible from caselaw arises in scenarios involving imposition of a wholly new tax see united_states v carlton u s pincite quarty v united_states supra pincite furlong v commissioner supra pincite 904_f2d_311 5th cir affg 92_tc_869 the imposition of a wholly new tax is to be distinguished from changes in the rate of an existing tax 449_us_292 quarty v united_states supra pincite 973_f2d_638 8th cir estate of 797_f2d_481 7th cir 730_f2d_1211 8th cir estate of 698_f2d_17 1st cir affg 78_tc_320 furthermore amendments which eliminate an exemption exclusion or tax_credit have repeatedly been construed as ‘closer in_kind and in effect to a mere increase in the tax_rate than to the enactment of a wholly new tax ’ honeywell inc v united_states supra pincite quoting fein v united_states supra pincite see also estate of ekins v commissioner supra pincite estate of ceppi v commissioner supra pincite turning to the case at bar the amendment to sec_104 restricted the availability of an exclusion_from_gross_income in such instance retroactivity would not be constitutionally objectionable on grounds related to a wholly new tax accordingly petitioner’s situation does not present reason for departure from the lenient standards typically employed to evaluate tax legislation as regards legitimate governmental purpose the legislative_history accompanying the sbjpa notes that courts have interpreted the exclusion_from_gross_income of damages received on account of personal_injury_or_sickness broadly in some cases to cover awards for personal injury that do not relate to a physical injury or sickness h conf rept supra pincite c b pincite congress’s choice to narrow the exclusion and any retroactive application of the change would therefore appear to be rationally linked to the legitimate objective of raising revenue legislative_history further reveals that the change was intended as a curative measure designed to reduce or eliminate ambiguity in the otherwise applicable law reference is made to confusion that led to substantial litigation including the supreme court cases of 515_us_323 and 504_us_229 h rept pincite 1996_3_cb_331 in addition the period of retroactivity alleged by petitioner in this case ie slightly less than years does not exceed what has been upheld in other tax litigation see eg 946_f2d_690 9th cir upholding application of tax penalty passed in to returns previously filed for years through affg tcmemo_1990_4 799_f2d_18 2d cir upholding 4-year retroactive application 769_f2d_126 3d cir upholding at least a 4-year retroactive application 955_fsupp_27 s d n y upholding retroactive application of amendment extending statute of limitation on tax collection actions from to years affd 109_f3d_127 2d cir as the court_of_appeals for the fifth circuit has observed the supreme court has never explicitly imposed a time limit on the retroactivity of a tax statute’s application wiggins v commissioner supra pincite accordingly the court_of_appeals for the fifth circuit has further opined that the ‘harsh and oppressive’ test does not limit retroactivity to one year but instead requires a case-by-case analysis in which the length of the period affected is but one factor to be considered id to summarize we conclude that to the extent petitioner raises issues of retroactivity application of the amendment to sec_104 would not violate the standards requiring a rational purpose and reasonable period the tests employed to evaluate retroactive legislation therefore do not justify refusal to apply the law in effect for the tax_year under consideration b application of sec_104 as amended as indicated above the first requirement for the sec_104 exclusion is that the claim underlying the funds received must be based on tort or tort type rights commissioner v schleier supra pincite a tort is defined as a ‘civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ united_states v burke supra pincite quoting keeton et al prosser keeton on the law of tort sec_2 state law typically determines the nature of the legal interests involved bland v commissioner tcmemo_2000_98 massot v commissioner tcmemo_2000_24 here the parties do not dispute that petitioner’s malicious prosecution lawsuit sounded in tort under texas law the second requirement for exclusion under sec_104 as amended demands that the damages be received on account of personal physical injuries or physical sickness prasil v commissioner tcmemo_2003_100 petitioner’s award comprised amounts for loss of earning capacity for attorney’s fees to defend criminal charges for mental anguish and for loss to reputation none of these categories is based on a physical injury or sickness the amended version of the statute provides that emotional distress is not a physical injury or physical sickness except to the limited extent of allowing an exclusion for damages up to the amount_paid for medical_care necessitated by emotional distress petitioner is unable to take advantage even of this limited exception because there is no evidence of how much if anything she spent to obtain medical_care thus the court holds that petitioner is not entitled under sec_104 to exclude from income any portion of the payment she received pursuant to the malicious prosecution lawsuit to reflect the foregoing and concessions by the parties which inter alia and as noted previously resolved the sec_6662 penalty issue decision will be entered under rule
